          Case 1:21-cr-00231-RBW Document 26 Filed 07/26/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Criminal Action No. 21-231 (RBW)
                                     )
KATHERINE EMMA ROSS,                 )
                                     )
                  Defendant.         )
____________________________________ )

                                               ORDER

       Upon consideration of the defendant’s Unopposed Motion to Continue Sentencing

Hearing and Motion for Leave to File Under Seal, and for good cause shown, it is hereby

       ORDERED that the defendant’s Motion for Leave to File Under Seal, ECF No. 25, is

GRANTED. It is further

       ORDERED that the Addendum, ECF No. 25-1, is ACCEPTED AS FILED and the

Clerk of the Court shall file it as a separate entry on the docket under seal. It is further

       ORDERED that defendant’s Unopposed Motion to Continue Sentencing Hearing, ECF

No. 24, is GRANTED. It is further

       ORDERED that the sentencing currently scheduled for July 29, 2021, is CONTINUED

to August 5, 2021, at 11:00 a.m., via videoconference. It is further

       ORDERED that, on or before August 2, 2021, the parties shall submit their sentencing

memoranda.

       SO ORDERED this 26th day of July, 2021.




                                                       REGGIE B. WALTON
                                                       United States District Court Judge
